                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                         NORTHEASTERN DIVISION

UNIVERSAL LIFE CHURCH                     )
MONASTERY STOREHOUSE, a                   )
Washington non-profit corporation;        )
ERIN PATTERSON, individually;             )
GABRIEL BISER, individually; and          )
JAMES WELCH, individually,                )
                                          )
        Plaintiffs,                       )
                                          )
v.                                        )   CIVIL ACTION NO.: 2:19-cv-00049
                                          )   Chief Judge Waverly D. Crenshaw
WAYNE NABORS, in his official             )   Magistrate Judge Alistair Newbern
capacity as County Clerk of Putnam        )
County, Tennessee; LISA DUKE              )
CROWELL, in her official capacity as      )
County Clerk of Rutherford County,        )
Tennessee; WILLIAM KNOWLES,               )
in his official capacity as County Clerk )
of Hamilton County, Tennessee;            )
ELAINE ANDERSON, in her official          )
capacity as County Clerk of Williamson )
County, Tennessee; and HERBERT H. )
SLATERY, III, in his official capacity as )
Attorney General of the State of          )
Tennessee.                                )
                                          )
        Defendants.                       )


WILLIAMSON COUNTY CLERK ELAINE ANDERSON, HAMILTON COUNTY
CLERK WILLIAM KNOWLES, PUTNAM COUNTY CLERK WAYNE NABORS
     AND RUTHERFORD COUNTY CLERK LISA DUKE CROWELL’S
 MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR LEAVE TO FILE
                 RULE 12 MOTION TO DISMISS


       Come Williamson County Clerk Elaine Anderson; Hamilton County Clerk

William Knowles; Putnam County Clerk Wayne Nabors; and Rutherford County Clerk

Lisa Duke Crowell, in their official capacities (hereinafter “the County Clerks”), and




Case 2:19-cv-00049 Document 58 Filed 07/11/19 Page 1 of 9 PageID #: 353
pursuant to this Court’s Order dated July 3, 2019 (Doc. 53) submit this Memorandum of

Law in support of their request that this Court grant leave for them to file a Rule 12

Motion to Dismiss the claims against them 1. The County Clerks file this motion in

advance of the Case Management Conference set for July 19, 2019 in the interest of

moving the litigation forward as expeditiously as possible, as directed by the Court.

While the County Clerks recognize that the Court has directed the parties to focus on

moving toward a trial on the merits, the County Clerks would submit that they have no

interest in the outcome of this litigation and take no position on the merits of the

litigation, and that therefore their participation in a trial on the merits would not be in the

interest of justice or judicial efficiency. 2

        The County Clerks would show that they should be permitted to present an early

Rule 12 motion arguing that Plaintiffs have failed to state a claim upon which relief can

be granted where the Amended Complaint does not allege that they have taken any

action, or failed to take any action, that has caused harm to Plaintiffs.         The County

Clerks would further show that allowing them to seek early dismissal of the claims

against them will help to expedite, rather than prolong, this litigation by eliminating

claims against parties who are not proper parties to the litigation.

        The Amended Complaint filed in this action makes no allegation related to the

County Clerks other than that they are the “duly elected and serving County Clerk[s] of



1
  The County Clerks have consulted with all parties regarding this Motion and Plaintiffs
have indicated that they intend to oppose it.
2
  The County Clerks would note that Attorney General Slatery has expressed an intention
to seek leave to file his own Motion to Dismiss as to a number of threshold issues. As to
the County Clerks, such a Motion is certainly appropriate where they have no interest in
the merits and the threshold issues of failure to state a claim and justiciability will likely
be dispositive the claims against them.


                                 2
Case 2:19-cv-00049 Document 58 Filed 07/11/19 Page 2 of 9 PageID #: 354
their respective counties, and are sued in their official capacities.” (Doc. 55, Paras. 8-11).

The only other portion of the Amended Complaint that even mentions Williamson

County is as follows: “Rev. Patterson agreed to perform a marriage for a couple who

resides in Williamson County, Tennessee, on October 5, 2019. She arranged to meet

with the bride June 9, 2019, to plan for the ceremony. However, after learning of 2019

Public Chapter 415, Rev. Patterson cancelled the meeting and told the couple she could

not perform the marriage.” (Doc. 55, Para. 32). As to Rutherford County, the only

factual allegations are as follows: “Rev. Patterson resides in Rutherford County,

Tennessee. She has performed multiple weddings in Rutherford County and plans to

perform more. Prior to the enactment of 2019 Public Chapter 415, she had begun

coordinating with local zoning authorities to make changes to her approximately eight-

acre property that would allow her to host weddings. 2019 Public Chapter 415 has caused

Rev. Patterson to halt these plans.” (Doc. 55, Para. 33). As to Hamilton County, the

Amended Complaint alleges only: “A same-sex couple asked Rev. Biser to perform their

marriage in Hamilton County, Tennessee, scheduled for August 2019. Rev. Biser agreed,

but canceled after learning of 2019 Public Chapter 415. Rev. Biser resides in Hamilton

County and intends to solemnize weddings there in the future.” (Doc. 55, Paras. 37-38).

And as to Putnam County, the Amended Complaint alleges only: “Rev. Welch has agreed

to solemnize a wedding on Center Hill Lake on July 6, 2019. The approaching effective

date of 2019 Public Chapter 415 has forced the couple to begin making alternative

arrangements. Rev. Welch resides in Putnam County and intends to solemnize weddings

there in the future.” (Doc. 55, Paras. 41-42).




                                 3
Case 2:19-cv-00049 Document 58 Filed 07/11/19 Page 3 of 9 PageID #: 355
       The Amended Complaint does not allege that any of the County Clerks took

action to preclude the subject marriage licenses from issuing, nor does it allege that any

of the County Clerks refused to record any of the marriage certificates. Rather, the

Amended Complaint alleges that the individual Plaintiffs unilaterally chose not to

perform ceremonies based upon the passage of the new law, over which the County

Clerks have no control.      Further, the Amended Complaint does not allege that the

County Clerks have any enforcement authority with regard to any of the criminal

penalties recited in the Amended Complaint. (See generally, Doc. 55).

       Allowing the County Clerks to pursue a Motion to Dismiss will facilitate, rather

than undermine, the fulfillment of the Court’s expectation that the interested parties move

expeditiously toward a trial on the merits. A Motion to Dismiss as to the County Clerks

is an appropriate vehicle in this litigation because there is simply no justiciable issue

presented for the Court’s consideration as to these Defendants.         Plaintiffs have not

identified any conduct or anticipated conduct, much less unlawful or unconstitutional

conduct, by the County Clerks, nor have they identified any causal connection between

the alleged injury and any action or inaction of the County Clerks. The County Clerks

did not promulgate the statute challenged by Plaintiffs nor are they responsible for

enforcing it. Plaintiffs have not identified any policy, practice or custom of the County

Clerks, who are sued in their official capacities, that deprived Plaintiffs of any right. The

County Clerks have a purely ministerial duty to issue marriage licenses and to record and

certify marriage certificates. They are not required, and, even more importantly, are not

even authorized, to inquire as to an officiant’s compliance with the criteria of the statute

challenged by Plaintiffs.     Further, the County Clerks are not authorized to take




                                 4
Case 2:19-cv-00049 Document 58 Filed 07/11/19 Page 4 of 9 PageID #: 356
enforcement action with regard to perceived violations. Thus, the County Clerks named

in this litigation have no more stake in the outcome of this litigation than any of the other

91 county clerks in the state and should be permitted to argue, as a threshold matter, that

they are not proper defendants.

       Under Bell Atlantic Corp v. Twombly, 550 U.S. 544, 570 (2007), dismissal under

Rule 12 is proper where there are no factual allegations against a Defendant stating a

claim that is plausible on its face. A claim is “plausible” when the pleaded factual

context allows the Court to draw a reasonable influence that the Defendant is liable for

misconduct alleged. Id at 556. Rule 12 allows a defendant to test whether a plaintiff is

entitled to relief even if everything alleged in the complaint is true. Mayer v. Mylod, 988

F.2d 635, 638 (6th Cir. 1993). In Ashcroft v. Iqbal, 556 U.S. 662 (2009), the U.S.

Supreme Court noted that where a Complaint does not establish a plausible entitlement to

relief, particularly where such a claim involves government officials, it is not appropriate

to allow a claim to go forward, forcing such official to participate in litigation.

       Here, the County Clerks take no position as to whether Plaintiffs are entitled to

declaratory relief, but submit that such relief cannot be awarded as against these

Defendants. Likewise, the County Clerks, who had no role in passage of the challenged

legislation and have no authority to enforce it, should not be required to remain parties to

litigation in which they have no stake. This is particularly true in the instant case where

Plaintiffs, despite having failed to articulate any basis for relief against the County

Clerks, appear to have sought to recover attorney’s fees and costs against all Defendants,

including the County Clerks, who are nominal parties at best. The County Clerks—and,

more importantly, the taxpayers residing in their respective counties—should not be




                                 5
Case 2:19-cv-00049 Document 58 Filed 07/11/19 Page 5 of 9 PageID #: 357
forced to incur costs and attorney’s fees, and to face the specter of Plaintiffs’ claims for

recovery of costs and attorney’s fees against them, throughout the course of a trial on the

merits in which they have no stake.

       A Rule 12 Motion to Dismiss will facilitate prompt disposition of these

proceedings on the merits.      The County Clerks’ initial responsive pleading to the

Amended Complaint would be due on July 22, 2019, and the County Clerks will be ready

to file their Motion on that date. With an ordinary briefing schedule, the briefing would

close on the Motion to Dismiss by the end of August. The County Clerks are willing to

file a single joint motion, thus eliminating the need for Plaintiffs to respond to four

separate briefs.

       The County Clerks, and the taxpayers in their counties, should not bear the burden

of litigation costs and attorney’s fees related to a case in which they have no interest.

Allowing the County Clerks an opportunity to file a Motion to Dismiss and to raise their

Rule 12 arguments early in the proceedings will facilitate an orderly progression of the

Plaintiffs’ claims by allowing those parties who actually have a stake in the litigation –

Plaintiffs and the Attorney General – to move toward trial on the merits. The inclusion in

the trial preparation process of four additional parties, each represented by their own

counsel, will present scheduling challenges that could easily be eliminated by early

consideration of Motions to Dismiss on behalf of these parties.




                                 6
Case 2:19-cv-00049 Document 58 Filed 07/11/19 Page 6 of 9 PageID #: 358
                             Respectfully submitted,


                             /s/Lisa M. Carson______________
                             Lisa M. Carson, BPR# 14782
                             BUERGER, MOSELEY & CARSON, PLC
                             Attorney for Defendant Elaine Anderson, in her
                             official capacity as County Clerk of Williamson
                             County, Tennessee
                             306 Public Square
                             Franklin, TN 37064
                             Telephone: (615) 794-8850
                             Email: lcarson@buergerlaw.com

                             /s/_Mary Neill Southerland_______
                             Mary Neill Southerland, BPR No. 1583
                             Attorney for Defendant William Knowles, in his
                             official capacity as County Clerk of Hamilton
                             County, Tennessee
                             204 Courthouse, 625 Georgia Avenue
                             Chattanooga, TN 37402
                             Telephone: (423) 209-6150
                             Email: neills@hamiltontn.gov

                             /s/_Nicholas C. Christiansen_______
                             Nicholas C. Christiansen, BPR No. 30103
                             Attorney for Defendant Lisa Duke Crowell, in her
                             official capacity as County Clerk of Rutherford
                             County, Tennessee
                             16 Public Square North
                             Murfreesboro, TN 37133
                             Telephone: (615) 893-552
                             Email: nchristiansen@mborolaw.com


                             /s/Jeffrey G. Jones
                             Jeffrey G. Jones
                             Attorney for Defendant Wayne Nabors, in his
                             official capacity as County Clerk of Putnam County,
                             Tennessee
                             1420 Neal Street
                             Cookeville, TN 38501
                             Email: jjones@wimberlylawson.com




                                 7
Case 2:19-cv-00049 Document 58 Filed 07/11/19 Page 7 of 9 PageID #: 359
                            CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of July, 2019, a true and correct copy of the
foregoing document was electronically filed utilizing the CM/ECF system. Notice of this
filing will be sent by operation of the Court’s electronic filing system to all parties
indicated below and on the electronic filing receipt.

Rocklan W. King, III
Adams and Reese LLP
424 Church Street, Suite 2700
Nashville, TN 37219
Phone: (615) 259-1450
Email: rocky.king@arlaw.com

Lucian T. Pera
Crescent Center
6075 Poplar Avenue, Suite 700
Memphis, TN 38119
Phone: (901) 524-5278
Email: Lucian.pera@arlaw.com
Bruce E.H. Johnson
Ambika K. Doran
Robert E. Miller
Davis Wright Tremaine LLP
920 Fifth Avenue, Suite 3300
Seattle, WA 98104
Phone: (206) 622-3150
Email: brucejohnson@dwt.com
        ambikadoran@dwt.com
        robertmiller@dwt.com

Jeffrey G. Jones
Attorney for Wayne Nabors, in his official capacity as
Clerk of Putnam County, Tennessee
1420 Neal Street
Cookeville, TN 38501
jjones@wimberlylawson.com

Nicholas Christiansen
Attorney for Lisa Duke Crowell, in her official capacity as
Clerk of Rutherford County, Tennessee
16 Public Square North
Murfreesboro, TN 37133
nchristiansen@mborolaw.com



                                 8
Case 2:19-cv-00049 Document 58 Filed 07/11/19 Page 8 of 9 PageID #: 360
Mary Neill Southerland
Attorney for William Knowles, in his official capacity as
Clerk of Hamilton County, Tennessee
204 Courthouse, 625 Georgia Avenue
Chattanooga, TN 37402
neills@hamiltontn.gov

Leslie Ann Bridges
Senior Deputy and Counsel to the
Attorney General of the State of Tennessee
301 6th Avenue North
Nashville, TN 37243
Leslie.Bridges@ag.tn.gov

Jonathan David Shaub
Assistant Solicitor General to the
Attorney General of the State of Tennessee
301 6th Avenue North
Nashville, TN 37243
Jonathan.shaub@ag.tn.gov


                                             /s/Lisa M. Carson______________




                                 9
Case 2:19-cv-00049 Document 58 Filed 07/11/19 Page 9 of 9 PageID #: 361
